Docket No. 104096.


                        IN THE
                   SUPREME COURT
                          OF
                 THE STATE OF ILLINOIS



THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. ALAN
                BEAMAN, Appellant.

                     Opinion filed May 22, 2008.



   JUSTICE KILBRIDE delivered the judgment of the court, with
opinion.
   Chief Justice Thomas and Justices Freeman, Fitzgerald, Garman,
Karmeier, and Burke concurred in the judgment and opinion.



                              OPINION

    The petitioner, Alan Beaman, appeals the dismissal of his
postconviction petition. His petition stems from a first degree murder
conviction (720 ILCS 5/9–1 (West 1992)), and sentence of 50 years.
The appellate court affirmed his conviction on direct appeal. No.
4–95–0396 (1996) (unpublished order under Supreme Court Rule 23).
Petitioner then filed his postconviction petition alleging several
violations of his constitutional rights. The circuit court of McLean
County dismissed the petition following an evidentiary hearing, and
the appellate court affirmed the dismissal. 368 Ill. App. 3d 759. We
allowed petitioner’s petition for leave to appeal. 210 Ill. 2d R. 315(a).
    On appeal to this court, petitioner asserts several claims, including
that the State violated his constitutional right to due process of law by
failing to disclose information about a viable alternative suspect in
the murder. We conclude that the State violated petitioner’s right to
due process under Brady v. Maryland, 373 U.S. 83, 10 L. Ed. 2d 215,
83 S. Ct. 1194 (1963), by failing to disclose material information
about the alternative suspect. Accordingly, we reverse the judgments
of the circuit and appellate courts and remand this matter to the
circuit court for a new trial.

                            I. BACKGROUND
    Jennifer Lockmiller, an Illinois State University student, was
found dead in her apartment in Normal, Illinois, on August 28, 1993.
A clock radio electrical cord was wrapped around her neck, and she
had been stabbed in the chest with scissors. Her shirt and bra were
pushed up around her neck, and her shorts and underwear were pulled
down. A box fan was lying across her face.
    Seven fingerprints were recovered from the clock radio. Two of
the fingerprints were from petitioner, four belonged to Jennifer’s
boyfriend Michael Swaine, and one was unidentified. Based on the
crime scene and Jennifer’s class schedule, the State argued that the
time of death was shortly after 12 p.m. on Wednesday, August 25,
1993. In a bill of particulars, the State asserted the murder occurred
between 12 p.m. and 2 p.m. on that date.
    Prior to trial, the State filed a motion in limine seeking to exclude
evidence of Jennifer’s relationships with men other than petitioner
and Michael Swaine. The State argued that petitioner should not be
allowed to offer alternative-suspect evidence unless he could establish
it was not remote or speculative. The prosecutor informed the court
that the State did not possess nonspeculative evidence of a third-party
suspect. The court reserved ruling on the motion.
    Before the jury trial, the prosecutor and defense counsel discussed
Jennifer’s relationship with a person identified as John Doe. The
prosecutor informed the court that Doe had “nothing to do with this
case.” Petitioner conceded that he did not have any specific evidence
showing that another person committed the offense. The trial court
then granted the motion in limine, ruling that petitioner could not
present any evidence of an alternative suspect.



                                  -2-
    At trial, petitioner testified that he began dating Jennifer in July
of 1992. During the following year, petitioner and Jennifer ended and
then restarted their relationship a number of times. Petitioner was a
student at Illinois Wesleyan University in Bloomington during that
time. He often used Jennifer’s clock radio to wake up for class. In
several letters to Jennifer, petitioner expressed his desire to have a
monogamous relationship. The letters indicated that petitioner
believed Jennifer was involved with other men.
    During the spring semester of the 1993 school year, Jennifer’s
neighbor heard petitioner pounding on Jennifer’s door late at night on
several occasions. He also heard petitioner and Jennifer yelling at
each other. Petitioner testified that one night in the spring of 1993,
Jennifer called and told him that she wanted to end their relationship.
He went to Jennifer’s apartment to get his compact disc player. When
he arrived, he saw John Doe’s car in the parking lot. Petitioner
pounded on the door to Jennifer’s apartment, but she refused to let
him inside. Petitioner continued pounding and kicking the door until
it broke. After he discovered Jennifer and Doe inside, he took his
compact disc player from the apartment and left. Petitioner was
yelling while inside the apartment, but he did not touch either Jennifer
or Doe.
    Additionally, Jennifer and petitioner’s roommate, Michael
Swaine, began a relationship during the summer of 1993. One night
in early July, petitioner suspected that Swaine was at Jennifer’s
apartment. Petitioner pounded and kicked the door until it broke. He
entered the apartment, but could not find Swaine. Petitioner did not
touch Jennifer, but confronted her verbally and left after 30 to 45
minutes.
    On July 25, 1993, petitioner searched Swaine’s room and
discovered letters that Jennifer had written to Swaine. Petitioner
located Swaine and screamed at him about “seeing” Jennifer.
Petitioner then went to Jennifer’s apartment, pounded on her door,
and when she let him inside, he confronted her by reading the letters.
Petitioner emptied a bathroom garbage can on the floor looking for
used contraceptives. He left after 15 to 20 minutes. At that point,
petitioner considered the relationship to be over.
    Petitioner traveled to Cincinnati with a friend that day. While he
was in Cincinnati, petitioner talked to Jennifer and Swaine by

                                  -3-
telephone. Petitioner returned to Normal on August 4, 1993. He
stopped at Jennifer’s apartment, had a short conversation with her,
and drove her to class before saying goodbye. Petitioner then moved
back to his parents’ home in Rockford, Illinois.
    Jennifer called petitioner at his home in Rockford several times,
including a call on August 23, 1993. Petitioner testified that Jennifer
asked him if they could get back together when the school year began.
Petitioner told her “[n]o, we’re through,” and hung up the telephone.
Petitioner’s parents testified that petitioner stated Jennifer wanted him
to visit her, but petitioner denied that she invited him.
    After Jennifer’s body was found in her apartment, police
detectives interviewed petitioner several times. Petitioner stated he
had not seen Jennifer since August 4. When he was asked to account
for his activities between August 23 and August 27, petitioner began
with August 25. Petitioner wrote that he went to a church function at
7 p.m., followed by a church music rehearsal, and a party. Petitioner
then went to Monday, August 23, and wrote, “Jen called, I hung up,
about five minutes.” Petitioner then filled out the rest of the week.
The date of Jennifer’s murder had not been announced publicly at that
time. Petitioner denied any involvement in the murder.
    Petitioner presented evidence that his car was driven 322 miles
between August 24 and August 30. That mileage figure was based on
an odometer reading on a receipt from Sears, where petitioner
purchased tires on August 24, and a photograph of the odometer taken
by petitioner’s mother on September 1. Petitioner also presented
testimony that he drove 305.6 miles that week in his daily activities
in Rockford to show that he could not have driven approximately 140
miles to Normal on August 25. The parties presented conflicting
testimony on whether petitioner’s odometer had been subject to
tampering.
    Petitioner also testified that he worked a night shift at his uncle’s
grocery store, ending at 9 a.m. on August 25. He went home, picked
up some cash and a check, and drove to his bank to make a deposit.
A bank security videotape showed petitioner leaving the bank at
10:11 a.m. After returning from the bank, petitioner went to sleep in
his room until approximately 5 p.m.



                                  -4-
    Telephone records showed that calls were made from the Beaman
residence to their church at 10:37 a.m. and to Mitchell Olson’s
residence at 10:39 a.m. Olson was the church’s director of music and
youth ministries. The evidence showed that only petitioner or his
mother, Carol Beaman, could have made those calls. Petitioner
testified that he did not remember making the calls, but it was
“entirely possible” that he made them.
    Olson testified that petitioner occasionally played music during
church services and they had scheduled a rehearsal for the evening of
August 25. Olson did not recall speaking with anyone in petitioner’s
family that morning, but remembered speaking with Carol Beaman
when he called the residence around 2:30 or 3 p.m.
    Carol Beaman testified that she did not make the phone calls from
her residence at 10:37 and 10:39 a.m. She left home around 7 o’clock
that morning. She drove to Independence Village, her mother’s
assisted-living facility, and took her mother to a clinic for blood tests.
They returned to Independence Village at 10 a.m. Carol spent 15 to
20 minutes taking her mother to her room and helping her get settled.
She then went to a Wal-Mart store located directly across the street.
She checked out at 11:10 a.m., as shown by her receipt. The receipt
indicated that she purchased copy paper, poster frames, magazine
holders, and blue jeans.
    After leaving Wal-Mart, she went to other stores. Her final stop
was at a grocery store where she checked out at 2:03 p.m. She went
directly home because she had perishable items. She subsequently
timed the drive from the grocery store to her residence at 9 to 13
minutes. Accordingly, she testified that she arrived home by 2:16
p.m. However, she previously informed police officers that she
arrived home around 3 p.m. When she arrived, petitioner’s car was in
the driveway and his dog was sitting in front of his bedroom door.
She woke petitioner for dinner at approximately 6 p.m.
    Normal Police Detective Timothy Freesmeyer testified about
drive times and distances relevant to defendant’s opportunity to
commit the murder. Freesmeyer testified that the distance from
petitioner’s bank to Jennifer’s apartment was 126.7 miles.
Freesmeyer’s drive time test indicated that petitioner could have
arrived at Jennifer’s apartment just before noon if he left the bank at
10:11 a.m. and drove 10 miles per hour over the speed limit. The

                                   -5-
distance from petitioner’s home to Jennifer’s apartment was 139.7
miles. Petitioner could have driven from Jennifer’s apartment to his
residence in Rockford in just under two hours, driving 10 miles per
hour over the speed limit.
     Freesmeyer further testified that it took him 31 minutes while
observing all speed limits to drive the route through downtown
Rockford that petitioner “would have taken from Bell Federal Bank
to his residence.” Freesmeyer testified that driving through downtown
Rockford was the “most direct route.” Freesmeyer explained that he
performed the time trial to “see if it was possible” for petitioner to
make the phone call from his residence at 10:37 a.m. Freesmeyer
concluded that petitioner would have arrived home at 10:42 a.m. if he
left the bank at 10:11 a.m. and made the 31-minute drive. Freesmeyer
also testified that it took him 15 minutes to drive from the Beaman
residence to the Wal-Mart where Carol shopped on August 25.
     On cross-examination, Freesmeyer acknowledged that petitioner
never stated he drove through downtown Rockford on August 25.
Freesmeyer agreed that the route he tested went “directly through the
heart of downtown Rockford” as opposed to “the high speed bypass”
around the city.
     In terms of other possible suspects, the State presented evidence
that Swaine was working at his former high school’s bookstore in
Elmhurst, Illinois, on August 25. Jennifer’s former long-term
boyfriend, Stacey Gates, also known as “Bubba,” testified that he was
employed as a teacher in Peoria, Illinois, and he worked that day.
     In closing argument, the State maintained that the evidence clearly
established petitioner’s motive and opportunity to commit the
offense. According to the State, petitioner drove to Normal after he
left the bank at 10:11 a.m., arriving at around noon. When he walked
into Jennifer’s apartment, he saw Swaine’s property. At that point, he
“snapped” and committed the murder. Petitioner left the apartment by
12:15 p.m. and drove back to Rockford, arriving home around 2:10
p.m. The State argued that petitioner’s guilt was also shown by his
immediate focus on August 25 when asked to account for his time
that week.
     The State further argued that petitioner did not make the
telephone calls from the Beaman residence at 10:37 and 10:39 a.m.


                                  -6-
According to the State, Carol Beaman could have driven home after
taking her mother back to Independence Village, placed the calls, and
then driven back to Wal-Mart. The State concluded that the
circumstantial evidence “weaves around this defendant a web ***
that’s so powerful that you can rest assured that you have the right
person here.”
     Defense counsel responded that the evidence against petitioner
was almost nonexistent, and the State had improperly focused its
investigation on him to the exclusion of other potential suspects.
Defense counsel explained that petitioner began with the evening of
August 25 in accounting for the week because certain events stood
out in his memory that day, including a church event, his music
rehearsal, and a party. The rest of the week was, for the most part,
routine. Counsel argued that the evidence against Swaine was as
strong as the evidence presented against petitioner. Counsel
concluded that the State failed to prove petitioner guilty beyond a
reasonable doubt.
     In rebuttal, the prosecutor defended the State’s investigation. He
argued, “Alibis, we proved up everybody else’s, but–we just jumped
right in there and cleared all these other people, and we just didn’t do
the same for him.” The prosecutor further argued, “Did we look at
Mr. Swaine? You bet we did. Did we look at Bubba? You bet we did.
Did we look at a lot of people and interview a lot of witnesses? You
bet we did. And guess who sits in the courtroom *** with the gap in
his alibi still unclosed even after all this?” The prosecutor asserted
that the “web of circumstantial evidence unmistakably, undeniably,
beyond any doubt” tied petitioner to the murder, and again asked the
jury to return a guilty verdict.
     The jury found petitioner guilty of first degree murder and the
trial court sentenced him to 50 years’ imprisonment. The appellate
court affirmed the trial court’s judgment with one justice dissenting.
The dissenting justice found the evidence insufficient to prove
petitioner guilty beyond a reasonable doubt. No. 4–95–0396
(unpublished order under Supreme Court Rule 23) (Cook, J.,
dissenting).
     Petitioner then filed a postconviction petition with the assistance
of counsel. Counsel filed several amendments to the petition. In its
final form, petitioner alleged in pertinent part that: (1) his trial

                                  -7-
attorneys were ineffective for failing to investigate and present
additional evidence establishing that he did not have the opportunity
to commit the murder; (2) the State violated his constitutional right
to due process of law under Brady by failing to disclose material
information supporting John Doe’s viability as a suspect; and (3) the
State violated his right to due process of law by presenting false and
misleading testimony from Detective Freesmeyer on the drive time
from the bank to petitioner’s residence. The trial court denied the
State’s motion to dismiss the petition and set the matter for an
evidentiary hearing.
    At the evidentiary hearing, retired Normal Police Lieutenant Tony
Daniels testified about the John Doe evidence. Doe and Jennifer had
previously been involved in a romantic relationship. He lived in
Bloomington, approximately 1½ miles from Jennifer’s apartment.
Daniels testified that it would take Doe four to six minutes to drive
to Jennifer’s apartment and back. Doe told police officers that he and
Jennifer were about to renew their relationship before her death.
Jennifer and Michael Swaine came to his apartment a few days before
the murder. Doe stated that he had supplied Jennifer with marijuana
and other drugs, and she owed him money.
    Daniels interviewed Doe twice in early September 1993 and
found him to be “somewhat evasive” and “very nervous.” In his first
interview, Doe stated that he went out of town on August 24, the day
before the murder. In the second interview a few days later, Doe
informed Daniels that he did not leave Bloomington until 4 p.m. on
August 25. He was in his apartment until 4 p.m. that day. Doe’s
girlfriend stated that she was with him from just after 1 p.m. until 4
p.m. that day. Doe did not provide any verification of his location
before his girlfriend arrived around 1 p.m.
    Daniels explained that he asked Doe to take a polygraph
examination, but the examiner was unable to start the test because
Doe failed to follow his directions. The polygraph examiner testified
that the failure to follow the instructions could have been an
intentional avoidance tactic. He further testified that Doe was being
examined as a suspect in the murder. Daniels asked Doe to try again.
Doe initially agreed, but the polygraph examination never occurred
due to Doe’s lack of cooperation.


                                 -8-
     Daniels further testified that Doe was charged with domestic
battery and possession of marijuana with intent to deliver prior to
petitioner’s trial. A witness to the domestic battery indicated that Doe
had his girlfriend on the floor and was elbowing her in the chest.
Doe’s girlfriend stated that Doe had physically abused her on
numerous previous occasions. Additionally, she stated that Doe was
using steroids, causing him to act erratically. Daniels testified that he
considered Doe a viable suspect in the murder at the time of
petitioner’s trial, and he believed that Doe remained a viable suspect.
     Petitioner’s trial counsel testified that the undisclosed evidence
included Doe’s polygraph examination, his abuse of his girlfriend, his
domestic battery charge, and his steroid use. He testified that he
would have surely attempted to present Doe as an alternative suspect
if that information had been disclosed.
     Petitioner also presented testimony on his opportunity to commit
the murder. Petitioner testified at trial that he used the bypass route
around downtown Rockford on August 25, when he drove from his
residence to the bank. Petitioner’s investigator, hired for the
postconviction proceedings, testified that he timed the bypass route
three times. The drive time was around 22 minutes on each trip
driving with the flow of traffic. He also drove two separate routes
through downtown Rockford with the flow of traffic, and those trips
took him 26 and 27 minutes. Petitioner’s investigator also performed
three time trials on the route Carol Beaman would have taken from
Wal-Mart to her residence. Those trips took 19 or 20 minutes driving
with the flow of traffic.
     Carol Beaman testified in more detail about her shopping trip to
Wal-Mart. First, she picked up paper for her photocopier. She then
shopped for poster frames, comparing sizes, weights, and prices. She
located plastic binders for her magazines. She also probably checked
the prices of spiral notebooks and pocket folders for her thesis
project, although she did not buy those items on that trip. In
purchasing petitioner’s blue jeans, she had to search for his size and
his preferred style.
     Additionally, Mitchell Olson testified that petitioner was
scheduled to perform at church services on August 29, 1993. Olson
had scheduled a rehearsal for the evening of August 25. He tried to
confirm the rehearsal time earlier that day. Phone records showed a

                                  -9-
call from the church to the Beaman residence at 10:22 a.m. Petitioner
usually returned Olson’s phone calls by calling the church, but
petitioner also had Olson’s home phone number. Olson testified that
he only called the Beaman residence when he needed to reach
petitioner. He did not remember ever receiving a phone call from
Carol Beaman.
     Following the evidentiary hearing, the circuit court concluded that
petitioner had failed to establish his constitutional claims. On the
ineffective assistance of counsel claim, the court found that trial
counsel presented a vigorous defense on petitioner’s alibi. His focus
on the odometer evidence was a matter of trial strategy. Petitioner’s
attorney also presented some evidence on the availability of petitioner
and his mother to make the telephone calls from their residence on
the morning of August 25. Therefore, the circuit court concluded the
record did not establish petitioner’s claim of ineffective assistance of
trial counsel.
     The circuit court also denied petitioner’s due process claim based
on presentation of false or misleading evidence. The court found
Detective Freesmeyer’s testimony on the drive time from the bank to
petitioner’s residence was not false or misleading. Rather, the State
simply presented factual information and argued for its version of the
events.
     The circuit court further concluded that petitioner’s Brady claim
failed because the undisclosed information on Doe’s polygraph and
his domestic battery charge was inadmissible at trial. Additionally,
the court found that the evidence pointing to Doe as a viable suspect
was remote and speculative. The court found that petitioner had “not
provided enough evidence that if presented at the [motion in limine
hearing], the trial court would have allowed the defense to present
John Doe I as a suspect.” The circuit court, therefore, denied the
petition for postconviction relief.
     The appellate court affirmed the circuit court’s judgment. 368 Ill.
App. 3d 759. The appellate court held that petitioner’s due process
claim that the State presented false and misleading testimony was
forfeited because petitioner did not raise it on direct appeal. Even if
it were not forfeited, the claim would fail because the trial court’s
ruling was not manifestly erroneous. The appellate court also held
that the circuit court’s decision on the ineffective assistance of

                                 -10-
counsel claim was not manifestly erroneous. Counsel’s decision to
focus on mileage rather than drive times was a strategic choice that
was not objectively unreasonable. Finally, the appellate court held
that the evidence developed against Doe was too remote and
speculative to connect him to the murder. The evidence, therefore,
would not have been admissible to establish him as an alternative
suspect. The appellate court concluded that petitioner’s Brady claim
failed because he could not establish a reasonable probability that the
undisclosed evidence would have affected the outcome of the trial.
368 Ill. App. 3d at 772.
     Justice Cook dissented, focusing on the Brady claim. 368 Ill. App.
3d at 773 (Cook, J., dissenting). Justice Cook noted that the evidence
against petitioner was entirely circumstantial and was similar to that
against John Doe. He concluded that petitioner “should have been
allowed to present the same type of evidence regarding Doe that the
State presented against” him. 368 Ill. App. 3d at 774 (Cook, J.,
dissenting). Nondisclosure of the additional evidence against Doe was
particularly damaging here because the prosecution introduced
evidence of three suspects, petitioner, Swaine, and Gates, and argued
petitioner was the only one who did not have an alibi. Thus, the
prosecutor led the jury to believe that no one else had motive and
opportunity to commit the murder. Justice Cook concluded that
evidence of Doe as an alternative suspect would have been admitted
if the State had disclosed the additional information. Justice Cook
also disagreed with the circuit court’s determination that the State did
not present misleading testimony on the drive time from petitioner’s
bank to his residence. Accordingly, he concluded that petitioner’s
conviction should be reversed and the cause remanded for a new trial.
368 Ill. App. 3d at 778 (Cook, J., dissenting).

                             II. ANALYSIS
    On appeal to this court, petitioner renews his claims that: (1) he
was denied due process of law by the State’s failure to correct
Detective Freesmeyer’s testimony that it was not possible for
petitioner to arrive home to make the telephone calls on the morning
of the murder; (2) his trial attorney was ineffective because he failed
to investigate and present available evidence tending to prove that
petitioner made the calls from his residence on the morning of the

                                 -11-
offense; and (3) his right to due process of law was violated by the
State’s failure to disclose material information about John Doe, who
was a viable alternative suspect.
    The Post-Conviction Hearing Act (725 ILCS 5/122–1 et seq.
(West 2000)) provides a means for a criminal defendant to challenge
his conviction or sentence based on a substantial violation of
constitutional rights. People v. Whitfield, 217 Ill. 2d 177, 183 (2005).
A postconviction proceeding is not an appeal from the judgment of
conviction, but is a collateral attack on the trial court proceedings.
People v. Johnson, 191 Ill. 2d 257, 268 (2000). To be entitled to
postconviction relief, the petitioner must make a substantial showing
of a constitutional violation. People v. Coleman, 206 Ill. 2d 261, 277
(2002). Issues decided on direct appeal are barred by res judicata;
issues that could have been raised, but were not, are forfeited. People
v. Enis, 194 Ill. 2d 361, 375 (2000).
    In noncapital cases, the Act provides a three-stage process for
adjudicating postconviction petitions. People v. Harris, 224 Ill. 2d
115, 125 (2007). In this case, the petition advanced to a third-stage
evidentiary hearing. 725 ILCS 5/122–6 (West 2000). Following an
evidentiary hearing where fact-finding and credibility determinations
are involved, the trial court’s decision will not be reversed unless it
is manifestly erroneous. People v. Pendleton, 223 Ill. 2d 458, 473
(2006). However, “[i]f no such determinations are necessary at the
third stage, i.e., no new evidence is presented and the issues presented
are pure questions of law, we will apply a de novo standard of review,
unless the judge presiding over postconviction proceedings has some
‘special expertise or familiarity’ with the trial or sentencing of the
defendant and that ‘familiarity’ has some bearing upon disposition of
the postconviction petition.” Pendleton, 223 Ill. 2d at 473, citing
People v. Caballero, 206 Ill. 2d 65, 87-88 (2002).
    We first address petitioner’s claim under Brady v. Maryland, 373
U.S. 83, 10 L. Ed. 2d 215, 83 S. Ct. 1194 (1963), that the State
violated his right to due process by failing to disclose material
information on a viable alternative suspect. Petitioner argues that the
State’s evidence based on his motive and opportunity to commit the
offense was entirely circumstantial. He contends there is a reasonable
probability that the jury would have acquitted him had it known there
was another suspect with motive and opportunity to commit the

                                 -12-
murder. The State responds that the withheld evidence was not
favorable to petitioner’s defense or material to his guilt or
punishment. Accordingly, the State argues petitioner’s right to due
process was not violated by the failure to disclose the evidence.
     The circuit court heard testimony on the Brady claim at the
evidentiary hearing and found that the evidence on Doe as a viable
suspect was remote and speculative. In making that determination, the
circuit court was required to weigh the evidence. Additionally, the
assessment of materiality under Brady involves weighing the impact
of the undisclosed evidence on the verdict. See People v. Harris, 206
Ill. 2d 293, 311 (2002). Accordingly, the Brady claim does not
present a pure question of law. Rather, it requires applying
established law to the facts, including those elicited at the evidentiary
hearing. In these circumstances, we review the circuit court’s decision
for manifest error. See People v. Morgan, 212 Ill. 2d 148, 155 (2004).
Manifest error is error that is “clearly evident, plain, and
indisputable.” Morgan, 212 Ill. 2d at 155.
     In Brady, the Supreme Court held that the prosecution violates an
accused’s constitutional right to due process of law by failing to
disclose evidence favorable to the accused and material to guilt or
punishment. Harris, 206 Ill. 2d at 311, citing Brady, 373 U.S. at 87,
10 L. Ed. 2d at 218, 83 S. Ct. at 1196-97. This rule encompasses
evidence known to police investigators, but not to the prosecutor.
Kyles v. Whitley, 514 U.S. 419, 438, 131 L. Ed. 2d 490, 508, 115 S.
Ct. 1555, 1568 (1995). To comply with Brady, the prosecutor has a
duty to learn of favorable evidence known to other government
actors, including the police. Kyles, 514 U.S. at 437, 131 L. Ed. 2d at
508, 115 S. Ct. at 1567. The Supreme Court has, therefore, noted “the
special role played by the American prosecutor in the search for truth
in criminal trials.” Strickler v. Greene, 527 U.S. 263, 281, 144 L. Ed.
2d 286, 301-02, 119 S. Ct. 1936, 1948 (1999). The prosecutor’s
interest in a criminal prosecution “ ‘is not that it shall win a case, but
that justice shall be done.’ ” Strickler, 527 U.S. at 281, 144 L. Ed. 2d
at 302, 119 S. Ct. at 1948, quoting Berger v. United States, 295 U.S.
78, 88, 79 L. Ed. 1314, 1321, 55 S. Ct. 629, 633 (1935).
     A Brady claim requires a showing that: (1) the undisclosed
evidence is favorable to the accused because it is either exculpatory
or impeaching; (2) the evidence was suppressed by the State either

                                  -13-
wilfully or inadvertently; and (3) the accused was prejudiced because
the evidence is material to guilt or punishment. People v. Burt, 205
Ill. 2d 28, 47 (2001), citing Strickler, 527 U.S. at 281-82, 144 L. Ed.
2d at 302, 119 S. Ct. at 1948. Evidence is material if there is a
reasonable probability that the result of the proceeding would have
been different had the evidence been disclosed. Harris, 206 Ill. 2d at
311, citing Kyles, 514 U.S. at 434, 131 L. Ed. 2d at 506, 115 S. Ct. at
1566; United States v. Bagley, 473 U.S. 667, 682, 87 L. Ed. 2d 481,
494, 105 S. Ct. 3375, 3383 (1985). To establish materiality, an
accused must show “ ‘the favorable evidence could reasonably be
taken to put the whole case in such a different light as to undermine
confidence in the verdict.’ ” People v. Coleman, 183 Ill. 2d 366, 393
(1998), quoting Kyles, 514 U.S. at 435, 131 L. Ed. 2d at 506, 115 S.
Ct. at 1566.
     In making the materiality determination, courts must consider the
cumulative effect of all the suppressed evidence rather than
considering each item of evidence individually. People v. Hobley, 182
Ill. 2d 404, 435 (1998), citing Kyles, 514 U.S. at 436-41, 131 L. Ed.
2d at 507-10, 115 S. Ct. at 1567-69. After a reviewing court has
found a Brady violation, the constitutional error cannot be found
harmless. Coleman, 183 Ill. 2d at 393, quoting Kyles, 514 U.S. at 436,
131 L. Ed. 2d at 507, 115 S. Ct. at 1567.
     Here, the undisclosed evidence consists of four points: (1) John
Doe failed to complete the polygraph examination; (2) Doe was
charged with domestic battery and possession of marijuana with
intent to deliver prior to petitioner’s trial; (3) Doe had physically
abused his girlfriend on numerous prior occasions; and (4) Doe’s use
of steroids had caused him to act erratically. Petitioner’s attorney
testified at the evidentiary hearing that he did not receive this
evidence. In its brief to this court, the State does not dispute that it
knew of the evidence and failed to disclose it. In fact, the State refers
to the evidence as being “withheld.” Accordingly, petitioner has
established that the evidence was suppressed by the State.
     The State, however, argues that the evidence was not favorable to
petitioner or material to his guilt or punishment. Initially, we note that
the circuit court held the State did not violate Brady by failing to
disclose the polygraph evidence and the domestic battery charge
because that evidence would not have been admissible at trial. In

                                  -14-
addressing whether the undisclosed evidence was favorable to
petitioner, however, we need not decide whether each of the
individual items of undisclosed evidence would have been admissible
at trial. In this case, petitioner’s essential claim is that he could have
used the undisclosed evidence, along with the disclosed evidence
tending to show Doe’s possible involvement in the offense, to present
Doe as an alternative suspect. Thus, even if some of the undisclosed
evidence would have been inadmissible at trial, it still may have been
favorable to petitioner in gaining admission of critical alternative
suspect evidence.
     In determining whether the undisclosed evidence was favorable
to petitioner, therefore, we must consider whether it would have
assisted him in presenting Doe as an alternative suspect. An accused
in a criminal case may offer evidence tending to show that someone
else committed the charged offense. People v. Kirchner, 194 Ill. 2d
502, 539 (2000); People v. Whalen, 158 Ill. 2d 415, 430-31 (1994).
Evidence of an alternative suspect should be excluded as irrelevant,
however, if it is too remote or speculative. Kirchner, 194 Ill. 2d at
539-40; Whalen, 158 Ill. 2d at 431. Generally, evidence is relevant if
it tends to make the existence of any fact in consequence more or less
probable than it would be without the evidence. Kirchner, 194 Ill. 2d
at 539.
     The undisclosed evidence is clearly favorable to petitioner in
establishing Doe as an alternative suspect. First, the circumstances of
the polygraph examination indicate that Doe intentionally avoided the
test. He did not comply with the polygraph examiner’s instructions
during the first attempt and failed to cooperate in scheduling a second
attempt. Moreover, the polygraph examiner testified that the police
had identified Doe as a suspect in the murder. Although the State
argues that “the tenor of the police questioning supports the inference
that police viewed Doe as a suspect,” the State does not contend that
the disclosed statements specifically identified him as a suspect. The
undisclosed polygraph evidence would have bolstered a claim by
petitioner that Doe was a viable suspect not only because the
circumstances may be viewed as evasive, but also because the
polygraph examiner indicated that Doe was specifically identified as
a suspect.


                                  -15-
    The evidence that Doe was charged with domestic battery and had
physically abused his girlfriend on many prior occasions also could
have been used by petitioner at a pretrial hearing to establish Doe as
a viable suspect. That evidence is relevant to Doe’s likelihood to
commit a violent act against his girlfriend. The evidence that Doe had
physically abused his girlfriend on numerous occasions, together with
the evidence that he was in the process of renewing his romantic
relationship with Jennifer prior to her death, provided additional
support of Doe as a viable suspect. Further, the undisclosed evidence
of Doe’s steroid abuse may have explained his violent outbursts
toward his girlfriend and supported an inference of a tendency to act
violently toward others.
    Finally, the undisclosed evidence that Doe had been charged with
possession of marijuana with intent to deliver could have been used
by petitioner as part of Doe’s motive to commit the murder. That
evidence tends to establish Doe as a drug dealer and, with evidence
of Jennifer owing Doe money for drugs, it could have been offered to
support a motive to commit the murder.
    In analyzing whether the undisclosed evidence is favorable to
petitioner, we also note that the Supreme Court recently examined the
constitutionality of a rule of evidence restricting a criminal defendant
from introducing proof of “third-party guilt” in cases where the
prosecution offered forensic evidence that, if believed, strongly
supported a guilty verdict. Holmes v. South Carolina, 547 U.S. 319,
164 L. Ed. 2d 503, 126 S. Ct. 1727 (2006). In finding the rule of
evidence unconstitutional, the Court concluded that “by evaluating
the strength of only one party’s evidence, no logical conclusion can
be reached regarding the strength of contrary evidence offered by the
other side to rebut or cast doubt.” Holmes, 547 U.S. at 331, 164 L.
Ed. 2d at 513, 126 S. Ct. at 1735. This observation is applicable to
whether the undisclosed evidence here is favorable and material. The
impact or strength of the undisclosed evidence can only be
determined by also viewing the strength of the evidence presented
against petitioner.
    Here, the State summarizes its evidence against petitioner as
resting “on more than mere opportunity: petitioner’s fingerprints were
on the murder weapon; petitioner demonstrated knowledge of when
Jennifer was murdered; and petitioner had every reason to kill

                                 -16-
Jennifer when he arrived at her apartment and saw, for the first time,
definitive proof that Jennifer and Swaine had been sleeping together.”
In our view, the State’s evidence against petitioner was not
particularly strong. The State essentially presented evidence of
motive, evidence of opportunity that was strongly disputed by
petitioner, inferences from petitioner’s statements to police officers
that he knew the date of the murder, and fingerprints on the clock
radio that were explained by petitioner’s relationship with Jennifer
and made less important by the State’s concession that it would not
have been necessary to touch the clock radio in committing the
murder. This evidence is tenuous and supports admission by
petitioner of the similarly probative alternative suspect evidence on
Doe.
    We conclude that the evidence withheld by the State is favorable
to petitioner because it supports Doe’s viability as an alternative
suspect. The combination of the undisclosed evidence with the
disclosed evidence tending to establish Doe as a viable alternative
suspect cannot be considered remote or speculative, particularly in
light of the State’s evidence against petitioner. The undisclosed
evidence would have enabled petitioner to present evidence and
argument on Doe as an alternative suspect.
    Having found that the withheld evidence is favorable to
petitioner, we must next determine whether it is material. As noted,
evidence is material if there is a reasonable probability that the result
would have been different had it been disclosed. Harris, 206 Ill. 2d
at 311, citing Kyles, 514 U.S. at 434, 131 L. Ed. 2d at 506, 115 S. Ct.
at 1566; Bagley, 473 U.S. at 682, 87 L. Ed. 2d at 494, 105 S. Ct. at
3383. An accused must show “ ‘the favorable evidence could
reasonably be taken to put the whole case in such a different light as
to undermine confidence in the verdict.’ ” Coleman, 183 Ill. 2d at
393, quoting Kyles, 514 U.S. at 435, 131 L. Ed. 2d at 506, 115 S. Ct.
at 1566. Again, the impact of the alternative-suspect evidence on the
verdict cannot be determined without viewing the strength of the
evidence presented by petitioner as well as the evidence presented by
the State. See Holmes, 547 U.S. at 331, 164 L. Ed. 2d at 513, 126 S.
Ct. at 1735.
    The State’s evidence against petitioner showed that he had a
motive to commit the murder based on his jealousy. Additionally, the

                                  -17-
State established that petitioner had been violent toward objects, but
not people, on several occasions during his involvement with
Jennifer. The evidence of petitioner’s opportunity to commit the
offense was strongly disputed. In closing argument, the State
contended that petitioner drove to Normal after leaving the bank at
10:11 a.m. He arrived at around noon. He saw Swaine’s property
when he walked into Jennifer’s apartment. He immediately
“snapped,” committed the murder, and left the apartment by 12:15
p.m. He then drove back to Rockford, arriving home around 2:10
p.m. The State’s timeline depended on petitioner driving 10 miles per
hour over the speed limit to Normal and back to Rockford.
Additionally, the timeline required petitioner to commit the offense
and stage the crime scene in an extremely quick and efficient manner.
Petitioner strongly contested the State’s opportunity evidence. It is
clear that the evidence of petitioner’s opportunity to commit the
murder is not as strong as that against Doe.
     The State’s other evidence against petitioner was based on
inferences from his statements to police officers and his fingerprints
on the clock radio. That evidence, however, was explained by
petitioner. Petitioner explained that he began with August 25 in
accounting for his time the week of the murder because he had events
that day that stood out in his memory. The rest of the week was
routine. Petitioner consistently denied any involvement in the murder.
Petitioner’s fingerprints on the clock radio could have been explained
by his prior relationship with Jennifer. Additionally, his fingerprints
were not the only ones found on the clock radio. In fact, there was a
least one print that was unidentified. Further, the prosecutor conceded
in his rebuttal that the murder could have been committed by
grabbing the cord and not touching the clock radio. We conclude that
petitioner’s statements and his fingerprints did not provide
particularly strong evidence of his guilt.
     We also note that the State’s argument relied upon the assertion
that all other potential suspects had been eliminated from
consideration. The prosecutor informed the jury that the State had
“proved up everybody else’s” alibi and petitioner was the one “who
sits in the courtroom *** with the gap in his alibi still unclosed.” The
prosecution presented testimony to establish the alibis of two named
suspects, Swaine and Gates. The prosecution’s argument that all other

                                 -18-
potential suspects had been eliminated from consideration was a key
part of the State’s case given the tenuous circumstantial evidence of
petitioner’s guilt.
    Based on this record, we conclude that the evidence of Doe as an
alternative suspect is material. The evidence presenting Doe as a
viable alternative suspect without an alibi would have been critical
because it countered the State’s argument that all other suspects had
established alibis.
    Moreover, petitioner could have established Doe as a strong
alternative suspect. First, petitioner could have argued that Doe had
a motive to commit the murder based on jealousy over his encounter
with Jennifer and Swaine at a time when Doe was renewing his
romantic relationship with Jennifer. Doe may have also had a motive
to commit the offense based on his status as a drug dealer and
Jennifer’s drug debt. Doe had a clear opportunity to commit the
offense. He lived approximately 1½ miles from Jennifer’s apartment
and did not have any verification of his location before 1 p.m. on the
day of the murder.
    Further, retired Normal Police Lieutenant Tony Daniels testified
that Doe was “somewhat evasive” and “very nervous” during his
interviews. The polygraph examiner testified that Doe was viewed by
police as a suspect. Doe initially gave a false alibi stating he left town
the day before the murder. That false exculpatory statement could be
used as probative evidence of consciousness of guilt. See People v.
Milka, 211 Ill. 2d 150, 181 (2004). Petitioner may have also been able
to use some of the other undisclosed evidence to bolster his claim of
Doe as an alternative suspect. We need not decide whether that
evidence could have been presented, however, because the evidence
discussed above is sufficient to establish Doe as a viable alternative
suspect.
    In this case, the evidence of Doe as an alternative suspect was
crucial for petitioner because it countered the State’s circumstantial
evidence against him and rebutted the State’s argument that all other
potential suspects had established alibis. We conclude that there is a
reasonable probability that the result of the trial would have been
different if petitioner had presented the evidence establishing Doe as
an alternative suspect. We cannot have confidence in the verdict
finding petitioner guilty of this crime given the tenuous nature of the

                                  -19-
circumstantial evidence against him, along with the nondisclosure of
critical evidence that would have countered the State’s argument that
all other potential suspects had been eliminated from consideration.
Accordingly, we conclude that the State’s suppression of the withheld
evidence violated petitioner’s constitutional right to due process
under Brady. Based on this record, the circuit court’s dismissal of
petitioner’s Brady claim was manifest error.
     A Brady violation cannot be found harmless. Coleman, 183 Ill. 2d
at 393, quoting Kyles, 514 U.S. at 436, 131 L. Ed. 2d at 507, 115 S.
Ct. at 1567. Petitioner’s conviction must, therefore, be reversed and
the matter remanded for further proceedings. Based on our resolution
of the Brady claim, it is unnecessary to address petitioner’s due
process claim that the State failed to correct misleading testimony
from Detective Freesmeyer or his claim of ineffective assistance of
counsel.
     As a final matter, we note that on direct appeal the appellate court
held the evidence was sufficient to convict petitioner of this offense.
Petitioner does not raise any claim based on the sufficiency of the
evidence in this court. Accordingly, there is no double jeopardy
impediment to a new trial. See People v. Wheeler, 226 Ill. 2d 92, 134
(2007).

                         III. CONCLUSION
    For the foregoing reasons, we conclude that the State violated
petitioner’s constitutional right to due process of law. Petitioner’s
conviction must be reversed based on that constitutional violation.
We therefore reverse the judgments of the appellate and circuit
courts, vacate petitioner’s conviction, and remand to the circuit court
for further proceedings.

                                                  Judgments reversed;
                                                     cause remanded.




                                  -20-